DETAILED ACTION
This Office Action is in response to communications filed 12/28/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has canceled claims 1-20
Applicant has added new claims 21-40.
Claims 21-40 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 28-31, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara et al. Pre-Grant Publication 2013/0076726 (hereinafter Ferrara) in view of Agarwal et al. Pre-Grant Publication 2015/0348045 (hereinafter Agarwal) and further in view Bandini et al. US Patent 7,117,358 (hereinafter Bandini).
In reference to independent claims 21, 28, and 35, Ferrara teaches:
[claim 21]	a method comprising… 
[claim 28] 	A system comprising: at least one processor: and memory encoding computer-executable instructions that, when executed by the at least one processor. performs a method comprising…
[claim 35] 	A non-transitory machine-readable storage medium comprising instructions that, when executed by at least one processor, performs a method comprising…
Ferrara teaches receiving, by a detection system from a device, an upload of an image for an item for sale in an online marketplace, the image part of an item listing; receiving an item attribute for the item, the item attribute comprising a description of the item inputted by a user on the device; extracting an image attribute from the uploaded image; comparing, using machine learning, the item attribute comprising the description of the item and the image attribute; calculating a confidence score based on the comparing, the confidence score representing an amount of overlap between the item attribute and the image attribute based on either a basic similarity measure or a machine-learned classifier; determining that the item attribute is incorrect based on the confidence score transgressing a first predetermined threshold (paragraphs 0007; 0022-0027; 0031; 0032; 0035; 0056; 0057). 
Ferrara does not specifically teach classifying an item publication for the item as spam based on a confidence score transgressing a predetermined threshold, wherein the confidence score represents an amount of overlap between the item attribute and the image attribute, and wherein the second predetermined threshold being different from the first predetermined threshold; and upon classifying the publication for the item as spam, removing the item listing. Bandini teaches comparing, by a machine-trained language model of the detection system, the item attribute comprising the description of the item and the [another] attribute; calculating, using a processor of the detection system, a confidence score based on the comparing, the confidence score representing an amount of overlap between the item attribute and the [another] attribute based on either a basic similarity measure or a machine-learned classifier; determining, by the detection system, that the item attribute is incorrect based on the confidence score transgressing a first predetermined threshold; classifying, by the detection system, an item publication for the item as spam based on the confidence score transgressing a second predetermined threshold, the second predetermined threshold being different from the first predetermined threshold (column 4, lines 11-35 and 45-67; column 5,m lines 41-51; and column 6, lines 13-44). Agarwal teaches determining that the item attribute is incorrect based on the confidence score transgressing a predetermined threshold; and response to the determining that the item attribute is incorrect, causing presentation, on a display of the device, of a notification comprising a request to change the item attribute to a new attribute (paragraphs 0040 and 0041).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included displaying a notification requesting to change the item attribute to a new attribute in response to determining that the item attribute is incorrect, because even if the system if unable to identify a correct match, perhaps the user knows the correct answer, and the system could notify the user that an accurate match was not made, and then allow the user to input/select the correct one, thereby providing the system with the correct match. It also would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included compare two attributes with a machine-trained language model to calculate a confidence score, in order to determine that an item attribute is “incorrect” if the confidence score transgresses a first threshold and classifying the item attribute as “spam” if the confidence score transgresses a second threshold, as disclosed in prior art Bandini, because this will allow different levels or tiers of degree of the severity of the infraction.  Applicant uses the terms “incorrect” and “spam” to refer to the items for the first and second thresholds.  If the item is just “incorrect” it is only slightly punished by demoting it, and if it is “spam” then it is fully punished likely by deleting it.  Bandini does not use the term “incorrect” and essentially refers to the first threshold as being potentially spam and breaking the second threshold is fully considered to be spam.  If it crosses the first threshold the email/item publication is only somewhat punished, but if it crosses the second threshold it is fully punished.  One would want to do this in order to help remove items that are definite spam items, because no one likes that, and also to help identify items that are potentially incorrect/spam messages in order to help reduce the potential for those ones to be seen by others, but not completely just in case they are not actually spam.
Examiner’s Note:  Previously Applicant claimed the limitation “extracting, by the detection system using an image extraction technique, an image attribute from the uploaded image, the image attribute determined based on a machine trained language model.”  However, the “image attribute determined based on a machine trained language model” portion has been removed.  The NPL prior art Karpathy was previously cited as teaching this limitation.  Karpathy is no longer necessary to cite as part of the rejection references, because the specific limitation that Karpathy was needed for is no longer part of the claim limitations.  However, Karpathy was a great reference with respect to describing and articulating how images may be scanned and analyzed in order to determine attributes and using langage models to further determine and order the extracted attributes.  Karpathy is more illustrative and more in-depth, with respect to the “extracting” limitations, than the other cited prior arts.  But because Karpathy was more narrowly focused on image attribute extraction and didn’t really discuss performing the other claim limitations, Karpathy was removed in deference to the other prior arts.  Still, below is a recitation of the previous rejection pertaining to Karpathy from prior Office Actions, because although Karpathy is no longer being cited to with respect to the current §103 rejections of the claims, Applicant should still be aware of Karpathy moving forward, due to the reference’s significance in disclosing the features pertaining to extracting attributes from images.
Ferrara does not specifically teach the image attribute determined based on a machine-trained language model.  Karpathy teaches extracting, by the detection system using an image extraction technique, an image attribute from the uploaded image, the image attribute determined based on a machine-trained language model (pgs. 1-3 provide easy illustrations showing this; however pgs. 3-15 dive into much more detail on how the machine-trained language model actually works).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included using a machine-trained language model to perform determinations/predictions on the image attribute data in order to categorize image attribute elements together in a combination that is likely accurate.  For instance, if the following image attributes are determined and extracted from an image “[guitar],” “[human, male],” and “[shirt, black]”, the a machine-trained language model such as RNN/LSTM might process these elements and order and/or combine them into “man in black shirt playing guitar” based on this being a likely probability of how it should be organized.  

In reference to claims, 22, 29, and 36, Ferrara, Agarwal, and Bandini teach the method of claim 21, the system of claim 28, and the non-transitory machine-readable storage medium of claim 35.    Bandini teaches further comprising determining a spam category for the item listing using a rule engine prediction model (column 4, lines 11-35 and 45-67; column 5,m lines 41-51; and column 6, lines 13-44).
In reference to claims, 23 and 30, Ferrara, Agarwal, and Bandini teach the method of claim 22, the system of claim 29.  Bandini teaches wherein the rule engine prediction model is updated based upon information from the item listing (column 4, lines 11-35 and 45-67; column 5,m lines 41-51; and column 6, lines 13-44).
In reference to claims, 24, 31, and 37, Ferrara, Agarwal, and Bandini teach the method of claim 23, the system of claim 30, and the non-transitory machine-readable storage medium of claim 36. Bandini teaches wherein determining the spam category further comprises identifying incorrect information from the item listing (column 6, lines 45-64; and column 8, lines 20-56).
In reference to claims, 26, 33, and 38, Ferrara, Agarwal, and Bandini teach the method of claim 25, and the system of claim 32, and the non-transitory machine-readable storage medium of claim 38. further comprising receiving, in response to sending the notification, corrected information from the user.  



Claim 25, 32, and 38 under 35 U.S.C. 103 as being unpatentable over Ferrara in view of Agarwal and further in view of Bandini and Official Notice.
In reference to claims, 25, 32, and 38 Ferrara, Agarwal, and Bandini teach the method of claim 24, the system of claim 31, and the non-transitory machine-readable storage medium of claim 37. Ferrara does not specifically teach further comprising sending a notification to a user, wherein the notification includes the incorrect information from the item listing.  Ferrara does not specifically teach wherein the notification indicates that a listing category associated with the item is incorrect. Official Notice is taken that it is old and well known in the art to provide update notifications.  For instance, numerous apps on mobile devices alert the user with a notification and update them with certain information pertaining to the app.  With respect to Applicant’s invention, the system has determined that the listing category associated with the item is incorrect, and so the system is simply sending the user a notification with this update.  This is not any different than any other typical update notification.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included sending update notifications to the user so that the user is informed of the situation, in this case that the listing category associated with the item is incorrect, because the user would likely want to know this pertinent information.

Claims 26, 27, 33, 34, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara in view of Agarwal and further in view of Bandini, Official Notice, and Oppenheimer et al. Pre-Grant Publication 2013/0066765 (hereinafter Oppenheimer).
In reference to claims, 26, 33, and 39, Ferrara, Agarwal, and Bandini teach the method of claim 25, and the system of claim 32, and the non-transitory machine-readable storage medium of claim 38. Ferrara does not specifically teach further comprising receiving, in response to sending the notification, corrected information from the user.  Oppenheimer teaches further comprising: receiving a corrected change or a denial to change the item attribute to the new attribute; and in response to receiving the corrected change or denial removing a publication of the item based on the received denial (paragraph 0120; but see generally 0118-0121).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included receiving a corrected change or a denial to make a change to an attribute and removing the item, because if the attributes do not match and the change to the attribute is denied, then it is still is not a match and should be removed, however, if the attributes do not match initially, but a corrected change is made, then removing the spam classification from the item listing should be done, because the issue is now resolved.
In reference to claims, 27, 34, and 40, Ferrara, Agarwal, and Bandini teach the method of claim 26 and the system of claim 33, and the non-transitory machine-readable storage medium of claim 39. Ferrara does not specifically teach further comprising receiving, in response to sending the notification, corrected information from the user.  Oppenheimer teaches further comprising: receiving a corrected change or a denial to change the item attribute to the new attribute; and in response to receiving the corrected change or denial removing a publication of the item based on the received denial (paragraph 0120; but see generally 0118-0121).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included receiving a corrected change or a denial to make a change to an attribute and removing the item, because if the attributes do not match and the change to the attribute is denied, then it is still is not a match and should be removed, however, if the attributes do not match initially, but a corrected change is made, then removing the spam classification from the item listing should be done, because the issue is now resolved.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682